Citation Nr: 0634872	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
November 1978 to September 1979.

Initially, this appeal came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas, which denied the benefit 
sought.  

In June 2003, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.  

In May 2004, the Board remanded this matter for additional 
development.  This matter is now before the Board for further 
appellate consideration. 


FINDING OF FACT

The weight of the competent medical evidence of record 
demonstrates that the veteran's right knee condition is 
related to service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, a right knee disorder 
was incurred or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.304(b) (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, Social 
Security Administration (SSA) records, a hearing transcript, 
and lay statements -- is adequate for determining whether the 
criteria for service connection for residuals of a right knee 
injury have been met.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.

In an August 2001 letter, VA satisfied the notice 
requirements for elements (1), (2) and (3) above with regard 
to the veteran's service connection claim, but it is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence because the veteran 
maintained a June 2004 statement that he had already provided 
all evidence to the VA.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Military 
status is not disputed.  In the present appeal, the claimant 
was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or 
effective date, if service connection was granted on appeal.  
With regard to service connection for residuals of a right 
knee injury, the AOJ will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when implementing the award; however, in this case 
the Board notes that the effective date cannot be any earlier 
than the date of receipt of his original claim.  38 C.F.R. 
§ 3.400 (2006).  Thus, there can be no possibility of any 
prejudice to the claimant under the holding in Dingess.  
Neither the appellant nor his representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In light of the above and 
the Board's favorable decision granting service connection 
for a right knee disorder, the Board finds that there has 
been no prejudice to the appellant in this case that would 
warrant further notice or development, his procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The appellant contends that his right knee condition is due 
to, or aggravated by, his ACDUTRA, specifically that he 
twisted his knee when he stepped in a foxhole during 
training.  During his CO hearing, the appellant testified 
that he did not have a right knee disability prior to entry 
in the military service.  Even though the appellant indicated 
that he had injured his knee while playing football in 1975 
or 1976, the appellant argued that there is no medical 
evidence to rebut the presumption of soundness under 
3.304(b).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Active military, naval, or 
air service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty. 38 U.S.C.A. § 101(21), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2006).  Active military, 
naval, or air service also includes any period of inactive 
duty for training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred in the line of 
duty.  Id.  Accordingly, service connection may be granted 
for disability resulting from disease or injury incurred in, 
or aggravated, while performing ACDUTRA or from injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State.  38 C.F.R. § 3.6(c)(3).  
INACDUTRA includes duty other than full-time duty performed 
by a member of the National Guard of any State.  38 C.F.R. § 
3.6(d)(4). 

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 
3.1(d).  Active military, naval, or air service includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled from an injury incurred 
or aggravated in line of duty.  38 U.S.C.A. § 101 (24); 38 
C.F.R. § 3.6(a), (d).  ACDUTRA is, thus, full-time duty in 
the Armed Forces performed by the members of the National 
Guard of any State.  38 U.S.C.A. § 101 (22)(C); 38 C.F.R. § 
3.6(c)(3).  Thus, the definitional statute, 38 U.S.C.A. 
§ 101(24), makes a clear distinction between those who have 
served on active duty and those who have served on ACDUTRA.  
The Court has held this statute, in effect, means that an 
individual who has served only on ACDUTRA must establish a 
service-connected disability in order to achieve veteran 
status and to be entitled to compensation.  A veteran is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted."  The appellant's reported history of 
the pre-service existence of a disease or injury does not 
constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Rose v. West, 11 Vet. App. 169, 171 (1998).

In this case, the appellant has a current disability of 
degenerative joint disease of the right knee.

Service medical and personnel records are silent as to 
complaints of, or treatment for, an injury the appellant's 
knee due to stepping in a foxhole during service, but there 
is mention of an injury in basic training.  No clinical 
findings for any lower extremity or musculoskeletal system 
problems were found by the examiner on the appellant's 
February 1978 enlistment examination report.  But service 
medical records reflect that, in February and March 1979, the 
appellant reported trauma to his knee in 1975 from a football 
injury but no surgery was required and he was in a cast for 
four weeks.  He complained of intermittent pain.  In March 
1979, the appellant complained of right knee pain of five to 
six months duration in the first week of his supply AIT.  
Range of motion was within normal limits.  No effusion or 
instability was found.  There was a palpable knot on the 
medial aspect of his right knee just distal to the patella.  
It was recommended that he be placed on profile for the rest 
of his AIT.  In April 1979, it was noted that the appellant 
had had no more trauma or injuries to his right knee since 
his last examination in March 1979 and he stated that there 
had been a decrease in right knee pain.  Similar results were 
reported when he was seen in May and June 1979, and his 
profile was extended.  In July 1979, the appellant gave a 
history of previous injuries to his right knee, the last 
being in basic training when he bumped his knee.  He reported 
being seen in physical therapy at Ft. Jackson and that his 
right knee gave out when he turns left.  On examination, 
there was no apparent ligament laxity but he did have 
creptitation of the right knee and knots in his right knee 
that tended to move about.  Conventional x-ray views of the 
knee taken in July 1979 revealed the presence of multiple 
osteochondritis dissecans, especially along the posterior 
aspect of the knee joint and suprapatellar region.  An August 
1979 arthrogram of the right knee revealed a slight tear in 
the superior aspect of the medial meniscus near its 
attachment to the medial collateral ligament.  The appellant 
was placed on profiles for right knee pain during the months 
of July, August and September 1979.  In his July 1979 
separation examination report, the examiner noted that the 
appellant had tenderness over the right knee (patella) with 
full range of motion and without swelling.  In the summary of 
defects and diagnoses portion of the report, the examiner 
listed "chondromalacia of the right knee (?)".  In an 
August 1979 treatment note, an examiner stated that the 
appellant's right knee disorder existed prior to enlistment 
(EPTE) and that he had synovial chondromatosis of the right 
knee with a possible small tear in the medial meniscus.

SSA records show a diagnosis of right knee instability 
following a general physical examination in June 1997.  That 
examination report included a history of a football injury to 
the right knee in 1975 and surgeries in 1985 and in 1991-92 
and clinical findings of mediolateral instability, right leg 
muscle weakness, and muscle atrophy of the right thigh and 
leg.  The veteran required a cane for prolonged walking as 
the right knee was unstable.  The SSA examiner suggested a 
knee brace with mediolateral support, adding that he 
suspected that the appellant cannot travel or walk for long 
distances because of his knee impairment.

In a February 2006 VA examination report, the examiner noted 
that he had reviewed the claims file and reiterated that 
appellant's self-reported history of twisting and injuring 
his right knee in a foxhole while in training, which was 
followed by two surgeries: both for removal of loose bodies.  
The appellant complained of swelling and locking and pain 
throughout his knee.  The examiner noted that the appellant 
had bowing of his leg and swelling with walking of over a 
block or so.  He used a cane for walking.  On physical 
examination, the appellant had an obvious deformed swollen 
right knee with 12 degrees of varus as compared with 4 
degrees of valgus on the left knee.  X-rays showed bone-on-
bone varus deformity with spurring cyst formation in the 
medial tibial plateau and osteoporosis throughout and 
roughening and spurring on the femoral condyles.  The 
diagnosis was severe degenerative joint disease of the right 
knee.  The examiner opined that the appellant's current 
condition is related to his injury described during active 
duty training, when he jumped in the foxhole, twisted and 
injured his knee.

The Board acknowledges that an August 1979 service department 
physician indicated that the appellant's right knee condition 
pre-existed service.  In Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004), the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) found that, when no pre-
existing condition is noted upon entry into service, the 
appellant is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 requires that VA shows by 
clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the pre-
existing disability was not aggravated during service.  The 
Federal Circuit Court has recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Under 38 C.F.R. § 3.102 (2006), when a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in the 
appellant's favor.  A reasonable doubt is one, which exists 
because of an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Here, the appellant's enlistment examiner did not note the 
existence of any right knee disorder prior to entrance into 
service and clinical findings with regard to the appellant's 
lower extremities were shown as normal.

Under Wagner, when no pre-existing condition is noted upon 
entry into service, the veteran is presumed to have been 
sound upon entry and then the burden falls on the government 
to rebut the presumption of soundness.  In light of the 
above, the Board concludes that the evidence of record fails 
to show that there was clear and unmistakable evidence that 
the appellant's right knee disorder existed prior to entrance 
into service as the appellant's enlistment examination report 
was negative for a right knee disorder.  Moreover, from the 
first week of supply AIT until his discharge from ACDUTRA, 
the appellant was treated for right knee pain, partially 
based on another injury to his knee during basic training.  
In light of the separation examiner's annotation that 
appellant's right knee symptomatology, and the chronic nature 
of the appellant's right knee disorder resulting in two post-
service surgeries for removal of loose bodies, the Board 
cannot conclude that there was clear and unmistakable 
evidence that even if the appellant's right knee disorder 
pre-existed service that it was not aggravated beyond the 
natural progression.  See Joyce v. Nicholson, 19 Vet. App. 
36, 48-53 (2005).  Finally, based on the February 2006 VA 
examiner's opinion and the appellant's profiles, while on 
ACDUTRA, and two post-service surgeries for removal loose 
bodies in his right knee, and resolving all doubt the 
appellant's favor, the Board finds that the preponderance of 
the evidence shows that the appellant's right knee disorder 
was incurred in, and aggravated, during ACDUTRA.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303.  




ORDER

Service connection for residuals of a right knee injury is 
granted. 



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


